DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 5-7 and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 7 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2020/0106645 and US 2020/0196383. 
The improvement comprises:
US 2020/0106645 is considered as the closest prior art that teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states (Fig.9 step 910 and para.65 and 70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH.);

receiving, from the BS, downlink control information (DCI) including information indicating a TCI codepoint (para.70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH); and
TSAI et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
	However, Tsai et al. teaches receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states (Fig.4 elements MAC-CE 401 and H 402 and para.49 and 52, where the activation command received in step S902 can be a MAC-CE that is 
receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint (para.50, where For a PDSCH reception, the UE 120 can receive one of the codepoints of a TCI field in a DCI scheduling the PDSCH to trigger a corresponding TCI state configuration and obtain a QCL assumption indicated in the TCI state configuration.  For example, in a TCI field in a DCI scheduling a PDSCH, codepoint 1 is received.) in order to determine that the scheduled PDSCH transmission are QCLed with the RS (para.50).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint as taught by Tsai et al. (Figs.3-5 and para.49-55) into process 900 of Fig.9 so as to determine that the scheduled PDSCH transmission are QCLed with the RS.

In step 1305, the UE receives (from a network node) a first MAC-CE (Medium Access Control-Control Element) including or indicating a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel) (from the network node), wherein format of the first MAC-CE depends on amount of the plurality of TCI state IDs; and 
In step 1310, the UE activates a plurality of TCI states associated with the plurality of TCI state IDs included or indicated in the first MAC-CE for receiving the PDSCH in response to reception of the first MAC-CE. 
In further, US 2020/0196383 teaches a transmitter that In step 1405, the network transmits, to a UE, a first MAC-CE (Medium Access Control-Control Element) including or indicating a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for the UE to receive PDSCH (Physical Downlink Shared Channel), and
wherein format of the first MAC-CE depends on amount of the plurality of TCI state IDs.  In step 1410, the network transmits the PDSCH to the UE via multiple TCI states among a plurality of TCI states concurrently, 
wherein the plurality of TCI states are associated with the plurality of TCI state IDs included or indicated in the first MAC-CE for receiving the PDSCH.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0196383 are cited because they are put pertinent to the method and apparatus of beam indication in a wireless communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633